Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,5-9,12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10769503 B1; Buhler; Juan Jose et al. (hereinafter Buhler) in view of US 20160371587 A1; CAO; FENG et al. (hereinafter Cao) and US 20170124037 A1; Hayashi; Daisuke et al. (hereinafter Hayashi)
Regarding claim 1, Buhler teaches A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement an annotator for annotating content… the method comprising: (Buhler [FIG.2,3, and col 9-10] show the corresponding hardware components and CRM abilities of the system)				receiving input content; (Buhler [col.17, lines 55-67]   Some implementations build a hash that uses word or n-gram frequency, and use this hash to compare word-based documents. Some implementations use a "bag of words" methodology to select a comparing a given span of text in the input content to each regular expression in the dictionary data structure; (Buhler [col.24, lines 55-67]   Some implementations build a hash that uses word or n-gram frequency, and use this hash to compare word-based documents. Some implementations use a "bag of words" methodology to select a vocabulary, or a fixed set of words, [col. 25, lines 1-25]  Some implementations search the space of analyzers using iterative substitution of various algorithms. An example that uses regular expression analysis is described below, according to some implementations. Some implementations apply various algorithms, including regular expression analysis (sometimes called regex), date matching, aspect ratios, and other identifying information to determine the document class...An example of regular expression matching illustrates some of the techniques described herein. A regular expression language, such as the language used by Linux command line tools, can be viewed as a simple vector of characters consisting of constants and wildcards, such as *, and so forth. Some implementations constrain the space of input characters to a limited number of characters and a limited number of wildcards. Some implementations use various iterative techniques, such as John Koza's genetic algorithms, or the family of gradient descent techniques, and compare the number of matched items (e.g., matching a known set of expressions from a known set of documents) against the length of the regular expression as a quality metric. Some implementations label an input document depending on the level of match [Col. 26, lines responsive to the given span of text matching a given regular expression … and performing a natural language processing operation on the input content (Buhler [col.24, lines 55-67]   Some implementations build a hash that uses word or n-gram frequency, and use this hash to compare word-based documents. Some implementations use a "bag of words" methodology to select a vocabulary, or a fixed set of words, [col. 25, lines 1-25]  Some implementations search the space of analyzers using iterative substitution of various algorithms. An example that uses regular content using context-based surface forms; receiving a dictionary data structure of surface forms comprising a plurality of regular expressions; (Cao [0003]  That is, a surface form might be used to represent different concepts. For example, the surface form "MJ" may represent "Michael Jordan" or "Michel Jackson." The disambiguation is to determine the exact concept to which a detected surface form refers in the context of the given plaintext.  [0005] In an aspect, embodiments of the present invention provide a computer-implemented method. The method comprises obtaining a set of candidate concepts of a surface form in a sequence of surface forms in a plaintext. The method further comprises determining first probabilities for the candidate concepts, a first probability indicating likelihood that the surface form represents the respective candidate concept [0007] The spotter is configured to generate a sequence of surface form from a plaintext based on a predetermined surface form dictionary. The disambiguation decoder is configured to, for each of the surface forms, obtain a set of candidate concepts from a knowledge base. The disambiguation decoder is further configured to determine first probabilities for the candidate concepts from the knowledge base, a first probability indicating likelihood that the surface form represents the respective candidate concept, and to select one of the candidate concepts for the surface form based on the first probabilities and adjacency of the surface forms in the sequence  [6-7, 29-36, & 65-68] further elaborates)			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Buhler's methods and make the addition of Cao in order to have a knowledge base/dictionary in order to ultimately utilize to create a more accurate system (Cao [0028] The adjacency of surface form in turn annotating the span of text with a content indicator corresponding to a content category associated with the dictionary data structure; operation on the input content based on results of the annotation (Hayashi [0067] Mapping Level 3: (c) A mapping of category and/or sub-category information relating to a first character string in the logic to a third character string which may be, for example, but not limited to a super ordinate concept or a meaningless character string, in addition to the replacement defined in (a) or (b). For example, each of category and sub -category information in an entity is mapped to a third string, in addition of a replacement of the terms, "IBM" with a second character string, with or without changing a length of the term, as follows: IBM, proper noun, corporate name->xyz, category-1, sub -category-1; IBM, proper noun, corporate name->xxyyz, category-1, sub -category-1. [152] (b) replacing the first character string with the second character string, with changing a length of the first character string; (c) replacing category information on the first character string with a third character string, in addition to the replacement defined in (a) or (b); or (d) replacing the first character string in a morphological analysis dictionary (382) used for the text analysis with the second character string, in addition to the replacement defined in (a) or (b). )				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Hayashi in order to assist in the analysis of text which can ultimately result in a more accurate system and output (Hayashi  [0022] Recently, text analysis for obtaining knowledge from unstructured documents has been developed and the 
Corresponding product claim 8 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Buhler [FIG.2,3, and col 9-10] show the corresponding hardware components and CRM abilities of the system )
Corresponding system claim 15 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Buhler [FIG.2,3, and col 9-10] show the corresponding hardware components and CRM abilities of the system )
Regarding claim 2, the combination of Buhler, Cao and Hayashi teach The method of claim 1, wherein the input content comprises unstructured text. (Buhler [col.17, lines 55-67]  Some implementations build a hash that uses word or n-gram frequency, and use this hash to compare word-based documents. Some implementations use a "bag of words" methodology to select a vocabulary, or a fixed set of words, and, for each document, count the number of instances of each word in the vocabulary. In some implementations, a resulting numerical array is quantized and encoded into a string in a way similar to the other hashes. In some implementations, when a search is performed using this hash, the results will show documents that use a vocabulary that is similar to the input document. Some implementations use this methodology to find different forms of a document (e.g., of a particular type) in a collection of scanned and documents processed by an OCR process.[col.24, lines 55-67]   Some implementations build a hash that uses word or n-gram frequency, and use this hash to compare word-based documents. Some implementations use a "bag of words" methodology to select a vocabulary, or a fixed set of words, [col. 25, lines 1-25]  Some implementations search the space of analyzers using iterative substitution of various algorithms. An example that uses regular expression analysis is described below, according to some implementations. Some implementations apply various algorithms, including regular expression analysis (sometimes called regex), date matching, aspect ratios, and other identifying information to determine the document class...An example of regular expression matching illustrates some of the techniques described herein. A regular expression language, such as the language used by Linux command line tools, can be viewed as a simple vector of characters consisting of 
Corresponding product claim 9 is rejected similarly as claim 2 above
Corresponding system claim 16 is rejected similarly as claim 2 above
Regarding claim 5, the combination of Buhler, Cao and Hayashi teach The method of claim 1, wherein the given regular expression comprises a metacharacter syntax that represents prescribed targets
Corresponding product claim 12 is rejected similarly as claim 5 above
Corresponding system claim 19 is rejected similarly as claim 5 above
Regarding claim 6, the combination of Buhler, Cao and Hayashi teach The method of claim 5, wherein the metacharacter syntax comprises wildcards ( Buhler [col.25, lines 4-27]  An example of regular expression matching illustrates some of the techniques described herein. A regular expression language, such as the language used by Linux command line tools, can be viewed as a simple vector of characters consisting of constants and wildcards, such as *, [a-z], and so forth. Some implementations constrain the space of input characters to a limited number of characters and a limited number of wildcards. Some implementations use various iterative techniques, such as John Koza's genetic algorithms, or the family of gradient descent techniques, and compare the number of matched items (e.g., matching a known set of expressions from a known set of documents) against the length of the regular expression as a quality metric. Some implementations label an input document depending on the level of match (e.g., a predetermined or a user-provided threshold) )
Corresponding product claim 13 is rejected similarly as claim 6 above
Regarding claim 7, the combination of Buhler, Cao and Hayashi teach The method of claim 1, wherein the annotator comprises a regular expression processor that translates a regular expression in an implemented syntax into an internal representation that can be executed and matched against a string representing the span of text being searched. ( Buhler [col.25, lines 4-27]  An example of regular expression matching illustrates some of the techniques described herein. A regular expression language, such as the language used by Linux command 
Corresponding product claim 14 is rejected similarly as claim 7 above
Corresponding system claim 20 is rejected similarly as claim 7 above
Claims 3,4,10,11,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10769503 B1; Buhler; Juan Jose et al. (hereinafter Buhler) in view of US 20160371587 A1; CAO; FENG et al. (hereinafter Cao) and US 20170124037 A1; Hayashi; Daisuke et al. (hereinafter Hayashi)
Regarding claim 3, the combination of Buhler, Cao and Hayashi teach The method of claim 1, further comprising: … annotating the input content 		generating a user specific content indicator dictionary (USCID) data structure for a patient based on at least one medical condition of the patient using at least one dictionary data structure corresponding to the at least one medical condition; … corresponding actions and processes based on the USCID to form annotated content. ( Smith [0003] A very high percentage of oncologic data is in an unstructured text format. For example, a doctor evaluating an oncologic condition of a patient typically records notes of the evaluation in the patient's medical records in the form of a natural language, such as, e.g., English. The identification and extraction of prognostically significant data from the unstructured oncologic text is useful for further analysis that transforms the data into information that can be further analyzed to provide actionable insights [0016] In accordance with some embodiments, (a) the unstructured medical text is stored as an image or as text; or (b) the unstructured medical text is a notation from a doctor in form of sentences or phrases based on grammar rules relating to an oncologic condition of a patient evaluated by the doctor; or (c) the unstructured oncologic text includes one or more of demographic parameters,  [0088] Advantageously, embodiments of the present invention provide for an extraction system 106, which is configured to generate a dictionary of prognostically significant data points (e.g., data points of medical 
Corresponding product claim 10 is rejected similarly as claim 3 above
Corresponding system claim 17 is rejected similarly as claim 3 above
Regarding claim 4, the combination of Buhler, Cao, Smith and Hayashi teach The method of claim 3, further comprising suppressing or promoting content within the annotated content based on the at least one medical condition of the patient. ( Smith [0003] A very high percentage of oncologic data is in an unstructured text format. For example, a doctor evaluating an oncologic condition of a patient typically records notes of the evaluation in the patient's medical records in the form of a natural language, such as, e.g., English. The identification and extraction of prognostically significant data from the unstructured oncologic text is useful for further analysis that transforms the data into information that can be further analyzed to provide actionable insights [0016] In accordance with some embodiments, (a) the unstructured medical text is stored as an image or as text; or (b) the unstructured medical text is a notation from a doctor in form of sentences or phrases based on grammar rules relating to an oncologic condition of a patient evaluated by the doctor; or (c) the unstructured oncologic text includes one or more of demographic parameters,  [0088] Advantageously, embodiments of the present invention provide for an extraction system 
Corresponding product claim 11 is rejected similarly as claim 4 above
Corresponding system claim 18 is rejected similarly as claim 4 above





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183